Title: To James Madison from Joseph Nourse, 16 April 1823
From: Nourse, Joseph
To: Madison, James


        
          dear Sir,
          City of Washington 16 April 1823
        
        I have examined the items of Account presented by Anthony Morris Esq under the head of Contingent Expenses incident to his Mission or Agency to Spain; which, having been of a confidential character, no precedents literally applicable are I understand to be found at the Treasury; but they are all such as are usual in Agencies requiring similar duties to those enjoined on Mr Morris, and are such as he certainly paid. I think all the circumstances of his Agency, with these considerations, give him a very equitable claim to the allowances therein noted in addition to the regular Salary (which perhaps might with great propriety have been encreased; in a proportion as the Agency in its importance, from his residence at Madrid, encreased his usefulness and Character as the Representative of the United States, for a considerable eventful period when he was the sole admitted Agent; this, is however mentioned with great submission, and as an additional argument in favor of the admission of the Account of Contingencies above referred to in addition to his Salary;) but as the Agency was confidential—was conferred Sir, by yourself, and completed during your Presidency, it was thought proper that the Contingent Expenses of it should be presented for your consideration. I have the honor to be Sir with great respect Your most obedt hum: Servt
        
          Joseph Nourse
        
      